Case 2:20-cv-05686-DG-AKT Document 21 Filed 06/02/21 Page 1 of 3 PageID #: 66




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

--------------------------------------------------------------- x
 DR. DAVID SIMAI,                                              :
on behalf of plaintiff and a class defined herein,             :
                                                               :
                           Plaintiff,                          :     Civil No. 2:20-cv-05686-DG-AKT
                                                               :
                  v.                                           :
                                                               :
DOCSBACKOFFICE.COM, INC., and                                  :
JOHNDOES 1-10,                                                 :
                                                               :
                           Defendants.                         :
-------------------------------------------------------------- x


                          AMENDEDED 1 STIPULATION OF DISMISSAL

        NOW COME the Parties, by and through their respective attorneys, and pursuant to Fed

R. Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff's individual claims with prejudice

and without costs. The claims of the putative class are dismissed without prejudice and without

costs. Plaintiff dismisses its claims against John Does 1-10 without prejudice and without costs.


                                                              Respectfully submitted,

Dated: June 2, 2021

/s/Dulijaza Clark                                             /s/ Mary Ann L. Wymore
Dulijaza Clark (admitted pro hac vice)                        Mary Ann L. Wymore
EDELMAN, COMBS, LATTURNER                                     GREENSFELDER, HEMKER
& GOODWIN, LLC                                                & GALE, P.C.
20 S. Clark St, Suite 1500                                           10 South Broadway, Suite 2000
Chicago, Illinois 60603                                              St. Louis, Missouri 63102
Telephone: (312) 739-4200                                     Telephone: (314) 241-9090
Facsimile: (312) 419-0379                                     Facsimile: (314) 241-8624
E-mail for Service:                                           mlw@greensfelder.com
courtecl@edcombs.com

1
        Amended pursuant to May 26, 2021 Notice of Incorrect Filing/Docket Entry Information
        to include date of execution by Counsel
Case 2:20-cv-05686-DG-AKT Document 21 Filed 06/02/21 Page 2 of 3 PageID #: 67




                                         Attorneys for Defendant
                                         Docsbackoffice.com, Inc
Adam J. Fishbein
ADAM J. FISHBEIN, P.C.
735 Central Avenue
Woodmere, New York 11598
(516)668-6945

Attorneys for Plaintiff
Case 2:20-cv-05686-DG-AKT Document 21 Filed 06/02/21 Page 3 of 3 PageID #: 68




                                CERTIFICATE OF SERVICE

       I, Dulijaza Clark, hereby certify that on Wednesday, June 2, 2021, a true and accurate copy
of the foregoing document was filed via the Court’s CM/ECF system, and then served the
following by the means stated



                                                    /s/Dulijaza Clark
                                                    Dulijaza Clark

Daniel A. Edelman
Dulijaza Clark
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
E-mail for Service:
courtecl@edcombs.com
